Case: 13-10320   Date Filed: 07/25/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10320
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 8:89-cr-00004-EAK-4


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus



PRESTON LAMAR WILLIAMS,
a.k.a. Cowboy,
a.k.a. Preston Lee,
a.k.a. Space Cowboy,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 25, 2013)

Before HULL, JORDAN and FAY, Circuit Judges.
              Case: 13-10320     Date Filed: 07/25/2013   Page: 2 of 2


PER CURIAM:

      Megan Saillant, appointed counsel for Preston Lamar Williams, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and denial of Williams’s 18 U.S.C. § 3582 motion is AFFIRMED.




                                         2